ORDER
The decision of the Third District Court of Appeal which is the subject of the petition for review was issued July 9,1985, 474 So.2d 289. While this matter has been pending, the trial and appellate courts have taken further action thereby making it inappropriate to consider this matter as originally presented.*
Accordingly, we discharge the petition for review.
MCDONALD, C.J„ and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.

 We further note that section 948.01(3), Florida Statutes, has been amended to delete the requirement of reporting while on probation.